UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7037



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY HORTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-93-40, CA-01-4-1)


Submitted:    January 30, 2002             Decided:   June 17, 2002


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roy Horton, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Roy Horton seeks to appeal the district court’s orders denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001) and denying his motion for recusal.               We have reviewed the

record     and    the     district     court’s   opinions       accepting     the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we deny Horton’s motion for a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.        United States v. Horton, Nos. CR-93-40; CA-01-4-1

(N.D.W. Va. Mar. 5, 2001; Mar. 22, 2001; May 2, 2001). We also deny

Horton’s motion to substitute the Assistant United States Attorney

assigned to this case.         We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented      in   the

materials      before    the   court   and   argument   would    not    aid   the

decisional process.




                                                                       DISMISSED




                                        2